DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The examiner acknowledges Request for Continued Examination filed 3/17/21 and receipt of amendments/arguments filed 3/17/21.  The arguments set forth are addressed herein below.  Claims 1, 5, 8, 13, 15-16, and 18 has been canceled, Claims 2-4, 6-7, 9-12, 14, 17, and 19-23 remain pending, and Claims 21-23 are newly added.  
Claim Objections
Claims 3-4, 7, 11, 12, and 20 are objected to because of the following informalities:  Claims 3-4, 7, 11-12, and 20 each have instances of “social media credits” therein, wherein should instances such be amended to “social media points or currency” to reflect the changes to the independent claims from which they depend.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7, 12, and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In regards to Claim 6 the specification is silent in regards to wherein said one or more monetary value wagering credits may be converted only upon the occurrence of a triggering event associated with one of said wagering games presented at said casino gaming machine.
¶ 76-78 disclose permitting the player to convert or exchange social media currency and monetary currency or credits at any time, but fails to suggest converting one or more monetary value credits only upon the occurrence of a triggering event associated with one of said wagering games presented at said casino game machine.
In regards to Claims 7 and 12, the specification is silent as it pertains to “a social game presented based upon a wager of said social media credits via input by said player at the gaming machine”.
¶ 57-58, 63, 68 disclose the use of social media points or currency in order to play one or more social media game, but lacks suggesting the “presentation” of a social game based upon a wager of social media points or currency via input by said player.

¶ 81 suggests “a particular outcome of a game played at a casino gaming machine 26 might result in an award of social media points or currency (rather than monetary credits) to the player, which points or currency may be used by the player in the play of a social media game”.  However, such disclosure is silent in regards to such features occurring relative to play of a wagering game on the “modified gaming machine”.
In regards to Claim 21, the specification is silent in regards to the casino game server is configured to transmit information to said at least one social media site server (according to claim 2), wherein the transmitted information comprising the conversion of one or more monetary value wagering credits associated with said casino gaming machine to social media points or currency.
¶ 86 suggests the “casino server might also track the exchange of monetary gaming machine credits and social media points or currency”; however, such disclosure, while suggesting the casino server tracking exchange of monetary gaming machine credits and social media points or currency, doesn’t not suggest the casino game server is configured to transmit information to said at least one social media site server, wherein the transmitted information comprising the conversion of one or more monetary value wagering credits associated with said casino gaming machine to social media points or currency.

¶ 115 suggests the “the SCI 200 may serve as the interface for exchanging information regarding monetary credits and social media currency”; however, such disclosure, does not suggest the secondary controller transmitting information to said at least one social media site server comprising the conversion of one or more monetary value wagering credits associated with said casino gaming machine to social media points or currency.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen (US 2012/0122590) in view of Luxton (US 2010/0227675).
Claim 2:  Nguyen teaches a casino gaming system (Fig. 1 – gaming system (100)) comprising: at least one casino gaming machine (106a-n) comprising a housing, at least one video display and at least one player input device, said at least one casino gaming machine configured to present at least one wagering game to a player thereof utilizing monetary value wagering credits, including displaying information regarding said wagering game via said at least one video display (Figs. 9-10, ¶ 95-103); at least one casino game server (104), said at least one casino game server configured to communicate with at least one social media site server which is configured to present one or more social media events (social game and/or social aspects, ¶ 27 (non-game of chance), ¶ 32-33 (social contacts, chats, etc.)) to said player, including transmitting information to said at least one social media site server and receiving information from 
Nguyen teaches the above, but lacks explicitly suggesting the presentation of one or more social media events comprising player use of social media points or currency and/or wherein one or more monetary value wagering credits associated with said gaming machine may be converted to social media points or currency.  Nguyen teaches that various modifications can be applied without departing from the overall scope of the invention (¶ 132).  Furthermore, an analogous art of Luxton teaches it is well known in the art to provide social games, wherein the social games include the use of social media points or currency.  Luxton teaches a server is configured to convert one or more monetary value wager credits (legal/actual currency) associated with a client gaming machine to social media credits for use in participating in one or more social media events (Abstract, ¶ 20-21, 26-28, 35, 37-38).  It would have been obvious to one of ordinary skill in the art to have modified the gaming system of Nguyen with the conversion means of Luxton to allow users to use there virtual currency universally amongst various types of games.  Such a modification would promote further game play and make the gaming system more enjoyable without limiting game play to purchasing different types of credits separately based on the type of game being played.
Claim 3:  Nguyen in view of Luxton teaches wherein said casino gaming machine is configured to receive social media account information from said player (Nguyen - ¶ 99, Fig. 10 and description thereof), wherein one or more monetary value wagering credits are converted to said social media points or currency (social media credits) and said 
Claim 6:  Nguyen in view of Luxton teaches said one or more monetary value wagering credits or social media credits may be converted only upon the occurrence of a triggering event, wherein the triggering event occurs at the gaming machine.  For example, Luxton teaches a triggering event such as a request for currency exchange is required for the currency exchange to take place (¶ 26-28).
Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen (US 2012/0122590) in view of Luxton (US 2010/0227675), and in further view of Kukita (US 2010/0304853).
Claim 4:  Nguyen in view of Luxton teaches the above, but lacks explicitly suggesting wherein said fee comprises a deduction of one or more of said monetary value wagering credits or social media credits.  Nguyen at least teaches that various modifications can be applied without departing from the overall scope of the invention (see above).  Furthermore, an analogous art of Kikita teaches it is well known in the art when converting a type of currency for another to charge a fee in the form of percentage/deduction of currency exchanged (¶ 74).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the gaming system of Nguyen in view of Luxton with the deduction means of Kukita because such a modification is considered mere routine to one of ordinary skill in the art in terms of determining the requirements of the exchange fee of the administration.
Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen (US 2012/0122590) in view of Luxton (US 2010/0227675), and in further view of Wickett (US 8,360,873).
Claim 7:  Nguyen in view of Luxton teaches the above, in addition to wherein said one or more social media events comprise a social media game presented at said gaming machine (Nguyen - ¶ 5-6, social game and/or social aspects, ¶ 27 (non-game of chance), ¶ 32-33 (social contacts, chats, etc.)), wherein said casino gaming machine displays both said information regarding said at least one wagering game (Nguyen - window 1004 provides the wagering game) and information regarding said social media game (interface 1000 provides information regarding the social media game) via said at least one video display (Fig. 10, ¶ 101-109), said information regarding said social media game received from said social media site server (Nguyen - ¶ 29-30, 40, 43, 45, 54, 57-58, 72-73, 75, 122, 128), but lacks explicitly suggesting the social media game presented based upon a wager of said social media credits via input by said player at said gaming machine.  Nguyen at least teaches that various modifications can be applied without departing from the overall scope of the invention (see above).  Furthermore, an analogous art of Wickett teaches it is well known in the art to present social media games based upon a wager of social media credits via input by a player at said gaming machine (client device)(Figs. 11a-12c, Col. 4:56-Col. 5:32, Col. 10:31-Col. 11:17, Col. 18:34-Col. 22:43, Col. 32:54-Col. 33:10, player of a client device picks a wager amount via input at said client device or gaming machine and is presented with a social media game such as a social poker or blackjack game).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have .
Claims 9-11, 14, 17, 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen (US 2012/0122590) in view of Luxton (US 2010/0227675), and in further view of Johnson (US 2008/0113802).
Claims 9 and 14:  Nguyen teaches gaming machine (Figs. 9-10) comprising: a housing; at least one video display; at least one player input device; at least one controller of the gaming machine configured to present at least one wagering game to a player utilizing monetary value wagering credits associated with a credit balance (1054), including displaying information regarding said wagering game via said at least one video display (Figs. 9-10, ¶ 95-103); said at least one game controller located within said housing and configured to communicate with at least one social media site server which is configured to present or more social media events (social game and/or social aspects, ¶ 27 (non-game of chance), ¶ 32-33 (social contacts, chats, etc.)) to said player, including transmitting information to said at least one social media site server and receiving information from said at least one social media site server via at least one communication link (¶ 29-30, 40, 43, 45, 54, 57-58, 72-73, 75, 122, 128).
Nguyen teaches the above, but lacks explicitly suggesting presentation of one or more social media events comprising player use of social media points or currency and/or wherein the gaming machine is configured to convert one or more monetary value wagering credits associated with said gaming machine to social media point or currency.  Nguyen teaches that various modifications can be applied without departing 
Nguyen in view of Luxton teaches the above, but lacks explicitly suggesting the gaming machine comprising a main game controller and a second game controller, wherein the main game controller performs the main functions such as presenting at least one wagering game and displaying information regarding said wagering game and a the second game controller performing secondary functions such as communicating with the at least one social media site server, transmitting and receiving information from the social media site server, and converting wagering credits.  Nguyen at least teaches that various modifications can be applied without departing from the overall scope of the invention (see above).  Furthermore, an analogous art of Johnson teaches it is well known in the art to provide a gaming machine, wherein the gaming machine includes a main game controller for performing primary functions such as implementing 
Claim 10:  Nguyen in view of Luxton in view of Johnson teaches the secondary controller is configured to receive information from said main game controller regarding a number of monetary value wagering credits associated with said gaming machine.  The combination of Nguyen in view of Luxton in view of Johnson teaches that the secondary controller is intermediary between the main controller and the gaming machine peripheral devices (servers included) (Luxton - Abstract, ¶ 9, 38-39), as such when monetary credits of the wagering game of Nguyen is placed for a game such information is transmitted to the secondary controller for transmission to the gaming server of Nguyen (Nguyen - ¶ 29-30, 40, 43, 45, 54, 57-58, 72-73, 75, 122, 128).  Nguyen in view of Luxton in view of Johnson teaches the second controller causes said number of monetary value wagering credits to be reduced based upon conversion of 
Claim 11:  Nguyen in view of Luxton in view of Johnson teaches said gaming machine is configured to implement secondary functions such as receiving social media account information from said player via said at least one player input device (Nguyen - ¶ 99, Fig. 10 and description thereof), wherein one or more monetary value wagering credits are converted to said social media credits and said social media credits are associated with said player's social media account (Luxton- see above in reference to converting credits, Fig. 2, ¶ 26, 34-36).  Since Johnson teaches it is known in the art to provide a secondary controller of a gaming machine to perform secondary functions (see above), it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Nguyen in view of Luxton in view of Johnson such that the secondary controller of Johnson performs the claimed above secondary function to provide a more economical gaming machine, wherein the gaming machine promotes modification of the gaming machine thereof and makes the gaming machine operate more efficiently through the use of two processors.
Claim 17:  Nguyen in view of Luxton in view of Johnson teaches the above, but lacks explicitly suggesting wherein said secondary controller communicates with said social media site via at least one casino server.  Nguyen in view of Luxton in view of Johnson at least teaches the secondary controller communicating with the social media site (see above).  However, applicant fails to disclose that having said secondary controller 
possible for the SCI 200 to connect directly to a social media server 24 via a 
communication link)” (¶ 110).  Moreover, it appears that the social media site communication means of Nguyen in view of Luxton in view of Johnson, or applicant’s invention, would perform the same function of providing a means of allowing the secondary controller to communicate with the social media site, regardless of whether or not such communication is via a casino server.  Therefore, it would have been prima facie obvious to modify Nguyen in view of Luxton in view of Johnson to obtain the invention as specified in claim 17 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Nguyen in view of Luxton in view of Johnson.
Claim 19:  Nguyen in view of Luxton in view Johnson teaches wherein said information regarding said wagering game is presented in a first portion of one of said at least one video displays (window 1004 provides the wagering game) and social media information is presented in a second portion of said video display (interface 1000 provides information regarding the social media game)(Fig. 10, ¶ 101-109).
Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen (US 2012/0122590) in view of Luxton (US 2010/0227675), in view of Johnson (US 2008/0113802), and in further view of Wickett (US 8,360,873).
Claim 12:  Nguyen in view of Luxton in view of Johnson teaches the above, in addition to wherein said one or more social media events comprise a social media game presented at said gaming machine (Nguyen - ¶ 5-6, social game and/or social aspects, ¶ 27 (non-game of chance), ¶ 32-33 (social contacts, chats, etc.)), wherein said casino gaming machine displays both said information regarding said at least one wagering game (window 1004 provides the wagering game) and information regarding said social media game (interface 1000 provides information regarding the social media game) via said at least one video display (Nguyen - Fig. 10, ¶ 101-109), said information regarding said social media game received from said social media site server (Nguyen - ¶ 29-30, 40, 43, 45, 54, 57-58, 72-73, 75, 122, 128), but lacks explicitly suggesting the social media game presented based upon a wager of said social media credits via input by said player at said gaming machine.  Nguyen at least teaches that various modifications can be applied without departing from the overall scope of the invention (see above).  Furthermore, an analogous art of Wickett teaches it is well known in the art to present social media games based upon a wager of social media credits via input by a player at said gaming machine (client device)(Figs. 11a-12c, Col. 4:56-Col. 5:32, Col. 10:31-Col. 11:17, Col. 18:34-Col. 22:43, Col. 32:54-Col. 33:10, player of a client device picks a wager amount via input at said client device or gaming machine and is presented with a social media game such as a social poker or blackjack game).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the gaming system of Nguyen in view of Luxton in view of Johnson with the wager based social game means of Wickett because such a modification would keep .
Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen (US 2012/0122590) in view of Luxton (US 2010/0227675) in view of Johnson (US 2008/0113802), and in further view of Adams (US 2003/0083943).
Claims 20:  Nguyen in view of Luxton in view of Johnson teaches the above, but lacks explicitly suggesting wherein one or more of said social media points or currency are awarded as a result of play of said wagering game at said modified gaming machine.  Nguyen at least teaches that various modifications can be applied without departing from the overall scope of the invention (see above) and Luxton teaches the use of social media points or currency towards social events/games.  Furthermore, an analogous art of Adams teaches it is known in the art to provide a player virtual currency (equivalent to social media points or currency) as result of play of a wagering game at a wagering game machine, wherein the virtual currency can be used a credits towards games other the wagering game such as a video arcade game or other game of skill or amusement (Abstract, ¶ 2, 21, 27, 50, 57, Fig. 2 and descriptions thereof).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gaming machine, such as the social media points/currency, of Nguyen in view of Luxton in view of Johnson such that such currency can be awarded via play of a wagering game on the wagering game machine as taught by Adams to provide incentives for players to engage in game play or wagering on the 
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-4, 6-7, 9-12, 14, 17, and 19-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177.  The examiner can normally be reached on 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/TRAMAR HARPER/Primary Examiner, Art Unit 3715